Citation Nr: 1013145	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
posttraumatic stress disorder (PTSD), currently evaluated at 
30 percent.  

2.  Entitlement to an initial compensable rating for service 
connected hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to 
February 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2007 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

The Veteran executed an Appointment of Veterans Service 
Organization as Claimant's Representative (VA Form 21-22), 
dated in May 2006, appointing the American Legion his 
service organization representative; however, at his 
November 2009 Board hearing, the Veteran was represented by 
a member of the Tennessee Department of Veterans' Affairs.  
The Board notes these unique circumstances, finding the 
Veteran's appearance before the Board, with a member of the 
Tennessee Department of Veterans' Affairs, highly suggestive 
of his intent to appoint this service organization as his 
representative.  

In several statements, to include the recent statement of 
January 2010, the Veteran has requested entitlement to total 
individual unemployability due to service-connected 
disability, particularly his PTSD.  As this matter has not 
yet been addressed by the Agency of Original Jurisdiction, 
it is hereby referred to the RO for appropriate action.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issue of entitlement to an initial compensable rating 
for service connected hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The medical evidence of record reflects that the Veteran's 
PTSD symptomatology has caused occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, panic attacks more than 
once a week and difficulty in establishing and maintaining 
effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, and no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the content requirements of notice 
mandated by law have been fully satisfied.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated 
in January 2006 provided the Veteran with an explanation of 
the type of evidence necessary to reopen and substantiate 
his claim, the definition of new and material evidence, why 
his claim was previously denied, what evidence was to be 
provided by him, and what evidence the VA would attempt to 
obtain on his behalf.  The Veteran also was provided 
extensive information regarding the rating criteria 
contained in the applicable Diagnostic Code in the statement 
of the case, which was issued in March 2008, as well as 
additional opportunity to submit evidence (which he did).  
Therefore, there was no prejudice as a result of the timing 
of the notification.  In addition, the Veteran's claim 
arises from his disagreement with the initial evaluation, 
following the reopening and ultimate grant, of his service 
connection claim for PTSD.  Courts have held that once 
service connection is granted and the claim is 
substantiated, additional notice under the aforementioned 
law and regulation is not required.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  

The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed; and the 
Board concludes, the appeal may be adjudicated without a 
remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service, VA and private treatment records have 
been obtained, and his request for a hearing has been 
honored.  The Veteran's Social Security Administration (SSA) 
file has not been obtained, as the Veteran indicated at his 
November 2009 hearing that he received these benefits bases 
on his age, and the Board finds these records are not 
potentially relevant and do not relate to the present claim.  
Hearing Trans., pp. 14-15; see also Golz v. Shinseki, -- 
F.3d --, 2010 WL 6160 (Fed. Cir. 2010).  The Veteran has 
also been afforded a VA medical examination with respect to 
his claim, and the Board is unaware of any relevant evidence 
that is not of record.  Therefore, the Board finds that all 
reasonable efforts were made to obtain evidence necessary to 
assist the Veteran establish his claim, and VA has no 
outstanding duty to provide further assistance to the 
Veteran with the development of evidence.

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after considering 
carefully all procurable and assembled data a reasonable 
doubt arises regarding the degree of disability, the Board 
shall resolve such doubt in favor of the claimant.  38 
C.F.R. § 4.3.  In all such claims, separate ratings for 
separate periods of time, as the evidence may show, is 
considered.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD is rated under Diagnostic Code 9411, and provides for a 
30 percent rating where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions recent events.

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

The Veteran contends that the current severity of his PTSD 
symptoms warrant an evaluation higher than the presently 
assigned 30 percent rating.  

As part of his effort to reopen and establish entitlement to 
service connection for PTSD, the Veteran submitted a July 
2006 Vet Center evaluation.  During this evaluation, the VA 
counselor noted the Veteran's situational and sometimes 
unexpected panic attacks.  The VA counselor also indicated 
that the Veteran's PTSD resulted in physical manifestations, 
while documenting the Veteran's report of anxiety, intense 
periods of fear and history of poor impulse control.  

The Veteran was examined for VA purposes in May 2007.  At 
this time, the Veteran reported experiencing difficulty 
sleeping, recurrent intrusive thoughts, flashbacks, and 
nightmares.  The examiner found the Veteran to demonstrate 
irritability, outbursts of anger, and exaggerated startle 
response.  On mental status examination, the Veteran's 
thought process was repetitive and rambling; however, he had 
no panic attacks, memory impairment, delusions, suicidal or 
homicidal ideation, or ritualistic behavior.  Overall, the 
examiner characterized the Veteran's mood as agitated and 
dysphoric.  During this examination, the Veteran reported 
his retirement based on physical aliments.  Nevertheless, 
the examiner opined that PTSD symptoms may have played a 
role in the Veteran's inability to work, and maintain 
familial relationships.  The Veteran's Global Assessment of 
Functioning (GAF) score was 58.

The Veteran continued to seek VA treatment for PTSD, as 
documented in July 2007, November 2007, and March 2008 
treatment records.  During the Veteran's July 2007 
treatment, the VA psychiatrist noted that PTSD symptoms 
caused the Veteran to withdraw socially and recreationally, 
and made it difficult maintain employment.  In November 
2007, the Veteran reported suicidal ideation (without 
present intent), flashbacks, nightmares, and difficulty 
sleeping.  At a March 2008 follow-up visit, the VA 
psychologist recorded the Veteran's continued disinterest in 
normal activities and increased feelings of depression and 
rage.  The VA treatment records dated in July 2007 and 
November 2007 reflect the Veteran's GAF score of 55, while 
in March 2008 his GAF score was 50.

An August 2008 VA treatment record indicates that the 
Veteran's condition was unchanged, as the Veteran continued 
to complain of nightmares, flashbacks, insomnia, and 
auditory hallucinations.  During this treatment, the VA 
psychologist found the Veteran's mood to be dysphoric and 
his affect anxious.  On mental status examination, the 
Veteran was cooperative, alert, and demonstrated no thought, 
judgment or perceptional impairments.  This treatment record 
reflects the Veteran's GAF score was 40.

The more recent VA treatment records related to the 
Veteran's PTSD are dated in November 2008 and February 2009.  
In November 2008, the VA psychologist observed that the 
Veteran was stable and sleeping better, on medication; 
however, he continued to experience flashbacks, nightmares 
and infrequent frustrated moods.  In February 2009, the 
Veteran reported the same difficulties and the VA 
psychologist continued to note the Veteran's improved 
symptomatology on medication.  At both treatments, the 
Veteran's GAF score was "55 to 60."

In an effort to further support his increased rating claim, 
the Veteran obtained an October 2009 private psychological 
evaluation.  This evaluation report again documented 
symptoms such as flashbacks, nightmares, intrusive thoughts, 
intense avoidance, and feelings of detachment and paranoia 
associated with family members.  After examining the Veteran 
and considering his account of symptoms, the private 
psychologist noted severe irritability, anger outbursts, 
poor concentration, below average impulse control, and 
hallucinations.  The Veteran's thought process was found to 
be circumstantial and tangential, and he again reported 
suicidal thoughts, without present intent.  The private 
psychologist further found the Veteran's affect to be 
intense and his concentration below normal limits.  The 
Veteran's GAF was 39.  

After a thorough review of the evidence of record, the Board 
finds that the Veteran's disability picture is most 
accurately reflected by a 50 percent disability rating.  All 
medical evidence of record reflects the Veteran's desire to 
isolate himself and his lack of motivation.  VA medical 
records dated in May 2007 and June 2008, as well as an 
October 2009 private psychological report, clearly indicate 
the Veteran's alienation from his family and his reduced 
overall ability to manage his funds and complete "errands."  
Stated differently, the Veteran's PTSD symptoms cause 
decreased reliability and productivity, and result in 
difficulty establishing and maintaining effective social and 
familial relationships.  The July 2006 Vet Center evaluation 
report and the October 2009 private psychological evaluation 
confirm the Veteran's frequent (but not constant) panic 
attacks.  Further, as reflected in the November 2008 VA 
treatment record, the Veteran is better able to sleep and 
more stable on his medications.  The evidence of record 
reflects changes in the severity and symptoms associated 
with the Veteran's PTSD, but this evidence fails to 
establish that the Veteran's social and occupational 
impairment was ever severe or total.  Essentially, the Board 
finds, after considering all evidence of record, that the 
Veteran's PTSD symptoms present an overall picture of mild 
to moderate social and occupational impairment, resulting in 
reduced reliability and productivity.  Therefore, the 
appropriate disability rating is 50 percent.  

In evaluating the Veteran's claim, the Board has also 
determined that a 70 percent disability rating is not 
currently warranted.  A November 2007 VA treatment record 
reflects the Veteran's endorsement of suicidal ideation, but 
neither this record, nor any other medical evidence, 
indicate the Veteran had any active intent to hurt himself 
or others.  As reflected in a February 2009 VA treatment 
record, the Veteran reports experiencing depression and 
panic attacks; however, these symptoms, at most, have been 
characterized as spontaneous-never continuous.  Treatment 
records, such as the May 2007 VA examination report and the 
October 2009 private psychological examination, document the 
Veteran's history of outbursts of violence and poor impulse 
control, yet never has there been an indication that the 
Veteran presently demonstrated such symptoms.  Medical 
evidence also of record reflects the Veteran's difficulty 
sleeping, which might be characterized as interfering with 
routine activities, but there is no evidence this causes the 
Veteran deficiencies in most areas.  Further, the October 
2009 private psychological evaluation characterizes the 
Veteran's memory as "below average," but there is no 
evidence this has resulted in any neglect of his hygiene or 
that it causes deficiencies in most areas.  Some of the 
Veteran's GAF scores considered in isolation do suggest 
severe psychological impairment, but the Board finds, based 
on all the evidence of record, that the Veteran's symptoms 
more closely correlate to mild or moderate occupational and 
social impairment.  Additionally, there is no evidence the 
Veteran has (i) obessional or ritualistic behavior, (ii) 
obscure or irrelevant speech, (iii) any spatial 
disorientation, (iv) neglected his personal appearance or 
hygiene, or that he is (v) intermittently illogical.  
Essentially, the Veteran's disability picture, at this time, 
does not reflect symptomatology entitling him to a 70 
percent disability rating.

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned, which is 
commensurate with the Veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the Veteran's symptoms and 
disability level, even accounting for the medical statements 
of record detailing the impact of PTSD symptomatology on the 
Veteran's ability to work and interact socially.  
Essentially, the record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability.  
Stated differently, there is no evidence of frequent periods 
of hospitalizations or interference with employment that is 
not contemplated by the rating assigned.  Consequently, 
remand for consideration of an extra schedular rating is not 
warranted.  38 C.F.R. § 3.321 (2009).

The Board further finds that the evidence does not support a 
finding that a different rating is appropriate warranted for 
any period of time, so as to warrant a staged rating based 
on significant change in the level of disability.  See Hart 
v Mansfield, 21 Vet. App. 505 (2007).


ORDER

An initial 50 percent rating, and no more, for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The Veteran is currently seeking an increased initial rating 
for service connected hearing loss.  At his May 2007 
hearing, the Veteran provided sworn, competent and credible 
testimony that the May 2007 VA audiological examination, in 
spite of diagnosing a current disability, does not reflect 
his current level of disability.  Hearing Trans., pp. 6-8; 
see also Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  As the record reflects the Veteran's diagnosis with 
hearing loss and his competent testimony related to an 
increase in symptomatology, VA has a duty to provide the 
Veteran with another VA examination to determine his current 
level of disability, prior to adjudicating his claim.  
38 U.S.C.A. § 5103A(d); see also Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007).  Therefore, the Veteran's claim 
must be remanded for this purpose.

The Veteran must be advised of the importance of reporting 
to the scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for an 
appropriate VA audiological examination to 
determine the current level of his service 
connected hearing loss.  The claims folder 
should be made available to and reviewed 
by the examiner, and such review noted in 
the examination report.  All indicated 
studies, including an audiological 
evaluation, should be performed, and all 
findings should be reported in detail.  

2.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the benefit 
sought on appeal may now be granted.  If 
any of the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


